Citation Nr: 0817263	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 14, 1950 to 
August 24, 1950; from June to July 1951; and from July to 
October 1951.  He served on active duty for training from May 
to June 1952 and May 1953.  He also served in the Alabama 
Army National Guard from April 1949 to August 1950.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the September 2004 rating decision 
discloses that the RO denied the veteran's claim for service 
connection based on its finding that the veteran's lung 
condition existed prior to his military service and was not 
aggravated thereby.  In support of this, the Board notes that 
the RO relied on the veteran's service medical records which 
show a history of pneumonia and "a diffuse patchy 
infiltrated area in the 2nd and 3rd inter-spaces of the 
right" at his August 14, 1950 medical entrance examination.  
At that time the veteran was deemed unqualified for extended 
active duty and was disqualified from general service.  He 
subsequently served for two short periods of active service 
and two periods of active duty for training as listed in the 
Introduction.  In the medical records for these later 
periods, the accuracy of the August 1950 chest X-ray was 
questioned and no subsequent instances of a lung malady were 
noted.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2007); see Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
(2007).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA examination (or examinations) by 
an appropriate specialist (or 
specialists) for the purpose of 
determining the existence and etiology 
of any lung disorder, to include COPD 
and emphysema.  All necessary studies 
and test deemed appropriate by the 
examiner should be performed.  The 
examiner should review the veteran's 
claims folder, to specifically include 
the service medical records, and any 
other additional relevant records that 
procured in connection with this case.  
In reviewing the veteran's case, the 
examiner is requested to provide an 
opinion as to the following:
a.	Does the veteran have a lung 
disorder to include COPD and 
emphysema?
b.	If the veteran does have a lung 
disorder, did this condition exist 
prior to the veteran's entry into 
active military service, or was 
this condition incurred coincident 
with his periods of service?  
c.	If a lung disorder is found to 
have existed prior to service, did 
this condition increase in 
severity during service?  
d.	If this condition increased in 
severity during service, was the 
increase due to the natural 
progression of the condition?  

In addition, the examiner should 
offer an opinion as to whether any 
current diagnosis of a lung disorder, 
to include COPD and emphysema, had 
its onset during the veteran's 
periods of service or was caused by 
any incident of his service.  The 
rationale for any opinion expressed 
should be set forth.

2.	The RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for COPD and 
emphysema.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


